Exhibit 10.02


EXECUTION VERSION


CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of July 10, 2019 (as amended, modified or
supplemented from time to time, this “Agreement”), is entered into by and
between AMYRIS, INC., a Delaware corporation (the “Company”), and FORIS
VENTURES, LLC, a Delaware limited liability company (the “Lender”).


RECITALS
    A.  Subject to the terms and conditions hereof, the Lender has agreed to
purchase from the Company, and the Company has agreed to sell to the Lender, two
unsecured promissory notes (each, a “Note” and collectively, the “Notes”) in the
form attached hereto as Exhibit A having an aggregate principal amount of
Sixteen Million Dollars ($16,000,000).
AGREEMENT
    NOW THEREFORE, in consideration of the representations, warranties, and
conditions set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:
    1.  Purchase and Sale of the Notes.  The sale and purchase of the Notes
(each, a “Closing”) shall take place at such places and times as the Company and
the Lender may determine, with the first Closing to occur within one day of the
date of this Agreement, or at such other time and place as the Company and the
Lender shall mutually agree upon, and the subsequent Closing to occur at such
other time and place as the Company and the Lender shall mutually agree upon,
but in no event later than July 29, 2019. At each Closing, the Company will
deliver to the Lender a Note in the principal amount of Eight Million Dollars
($8,000,000), against receipt by the Company of an equal amount in immediately
available funds. Each Note will be registered in the Lender’s name in the
Company’s records.


   2.  Representations and Warranties of the Company.  The Company represents
and warrants to the Lender as of the date hereof and as of each Closing that:


(a)
Due Incorporation, Qualification, etc.  The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of Delaware;
(ii) has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation in each jurisdiction
where the failure to be so qualified or licensed could reasonably be expected to
have a Material Adverse Effect.



(b)
Authority.  The execution, delivery and performance by the Company of this
Agreement and each Note and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate actions on the part of the Company.



(c)
Enforceability.  This Agreement and each Note have been, or will have been as of
the applicable Closing, duly executed and delivered by the Company and
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, except in each case
as may be limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.



(d)
Non-Contravention.  The execution and delivery by the Company of this Agreement
and each Note and the performance and consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) violate the
certificate of incorporation or bylaws of the Company or any judgment, order,
writ, decree, statute, rule or regulation applicable to the Company;
(ii) violate any provision of, or result in the breach or the acceleration of,
or entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any mortgage, indenture, agreement, instrument or
contract to which the Company is a party or by which it is bound except to the
extent such violation, breach or acceleration could not reasonably be expected
to result in a Material Adverse Effect; or (iii) result in the creation or
imposition of any lien upon any property, asset or revenue of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties except to the extent such
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 2(d), the Company is not in breach of any mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound except to the extent such breach could not reasonably be expected to
result in a Material Adverse Effect.



(e)
Approvals.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Company of this
Agreement and each Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby, except for those already
obtained or those that will be obtained prior to the applicable Closing.



(f)
Tax Returns and Payments. The Company has timely filed all required tax returns
and reports, and the Company has timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed by the Company except
to the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.



(g)
Litigation. There are no actions or proceedings pending or threatened in writing
by or against the Company except for such actions or proceedings that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.



(h)
Full Disclosure. No written representation, warranty or other statement of the
Company in any certificate or written statement given to Lender by the Company
in connection with this Agreement or the Notes, as of the date such
representation, warranty, or other statement was made, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or written statements not
misleading in light of the circumstances under which they were made.

   3.  Representations and Warranties of the Lender.  The Lender represents and
warrants to the Company as of the date hereof and as of each Closing that:
(a)
Due Incorporation, Qualification, etc.  The Lender (i) is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware; and (ii) has all requisite power to execute and deliver this Agreement
and to carry out and perform its obligations under the terms of this Agreement.



(b)
Authority.  The execution, delivery and performance by the Lender of this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate actions on the part
of the Lender.



(c)
Enforceability.  The Lender has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement is a valid and binding obligation of the Lender, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.



(d)
Securities Law Compliance.   The Lender is purchasing the Notes for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Lender has received or
has had full access to all of the information necessary and appropriate to make
an informed investment decision. The Lender is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act. The Lender
acknowledges that it can bear the economic risk of the investment the Notes.



(e)
Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby, except for those already obtained.



(f)
Non-Contravention.  The execution and delivery by the Lender of this Agreement
and the performance and consummation by the Lender of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of the Lender or any judgment, order, writ, decree, statute, rule or regulation
applicable to the Lender; or (ii) violate any agreement to which the Lender is a
party or by which it is bound.

    4.  Conditions to Obligations of the Lender.  The Lender’s obligations
hereunder are subject to the fulfillment, on or prior to the applicable Closing,
of all of the following conditions, any of which may be waived in whole or in
part by the Lender:
(a)
Representations and Warranties.  The representations and warranties made by the
Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct as of the applicable Closing.



(b)
Governmental Approvals and Filings.  The Company shall have obtained all
governmental approvals required in connection with the sale and issuance of the
applicable Note.



(c)
Legal Requirements.  At the applicable Closing, the sale and issuance by the
Company, and the purchase by the Lender, of the applicable Note shall be legally
permitted by all laws and regulations to which the Lender or the Company is
subject.



(d)
Transaction Documents.  The Company shall have duly executed and delivered to
the Lender this Agreement and the applicable Note.

 
(e)
Material Adverse Effect. No event shall have occurred that could reasonably be
expected to result in a Material Adverse Effect.

    5.  Conditions to Obligations of the Company.  The Company’s obligations
hereunder are subject to the fulfillment, on or prior to the applicable Closing,
of all of the following conditions, any of which may be waived in whole or in
part by the Company:
(a)
Representations and Warranties.  The representations and warranties made by the
Lender in Section 3 hereof shall be true and correct when made, and shall be
true and correct as of the applicable Closing.

(b)
Governmental Approvals and Filings.  The Lender shall have obtained all
governmental approvals required in connection with the sale and issuance of the
applicable Note.



(c)
Legal Requirements.  At the applicable Closing, the sale and issuance by the
Company, and the purchase by the Lender, of the applicable Note shall be legally
permitted by all laws and regulations to which the Lender or the Company are
subject.



(d)
Purchase Price.  The Lender shall have delivered to the Company Eight Million
Dollars ($8,000,000) in immediately available funds.

    6.   Definitions.  As used in this Agreement, the following capitalized
terms have the following meanings:
“Material Adverse Effect” means a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company or the ability of the Company to perform its obligations under
this Agreement.
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Lender under the Notes of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Notes, including all principal, interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Company thereunder, in each case, whether
direct or indirect, absolute or contingent, due or to become due, and whether or
not arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
    7.  Miscellaneous.  
(a)
Funding Commitment. The Company covenants and agrees to use its reasonable best
efforts to obtain cash financing from existing commercial partners of the
Company reasonably acceptable to the Lender in an amount equal to no less than
Sixteen Million Dollars ($16,000,000) on or prior to August 16, 2019.



(b)
Waivers and Amendments.  Any provision of this Agreement may be amended, waived
or modified only upon the written consent of the Company and the Lender.



(c)
Governing Law.  This Agreement and all actions arising out of or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to the conflicts of law
provisions of the State of California.



(d)
Survival.  The representations, warranties, covenants and agreements made herein
shall survive the execution and delivery of this Agreement.



(e)
Successors and Assigns.  Subject to the restrictions on transfer described in
Section 7(f) below, the rights and obligations of the Company and the Lender
hereunder and under the Notes shall be binding upon and inure to the benefit of
the successors, assigns, heirs, administrators and transferees of the parties.



(f)
Assignment by the Company; Assignment by the Lender.  Neither this Agreement nor
any Note nor any of the rights, interests or obligations hereunder or thereunder
may be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of the Lender. The Lender will not
assign, by operation of law or otherwise, this Agreement or any Note or any of
its rights, interests or obligations hereunder or thereunder without the prior
written consent of the Company.



(g)
Entire Agreement.  This Agreement and the Notes constitute the full and entire
understanding and agreement between the parties relating to the subject matter
hereof and thereof and supersede any previous written or verbal agreements
between the parties with regard to the subject matter hereof and thereof.



(h)
Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the parties at the following addresses or telecopy
numbers (or at such other address or telecopy numbers for a party as shall be
specified by like notice):

If to the Company, to:
Amyris, Inc.
5885 Hollis St., Ste. 100
Emeryville, CA 94608
Attention: General Counsel    
If to the Lender, to:
Foris Ventures, LLC
Attention:






(i)
Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.



(j)
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.
 
 


COMPANY:
 
 
 
AMYRIS, INC.
 
 
By:
 
 
_/s/ Kathleen Valiasek 
 
 
Name:
 
Kathleen Valiasek
 
 
Title:
 
Chief Business Officer
 
 
LENDER:
 
 
FORIS VENTURES, LLC
 
 
By:
 
_/s/ Barbara Hager
 
 
Name:
 
Barbara Hager
 
 
Title:
 
_________________________





1

